Citation Nr: 1337919	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1952 to September 1959 and from July 1960 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied an increased rating for the service-connected bilateral hearing loss, rated as 20 percent disabling.  

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in February 2011; a transcript of that hearing is associated with the claims file.

In March 2011, the case was remanded back to the RO for additional development of the record.  In the remand, the Board explained that the issue of entitlement to a TDIU was raised by the record and was part and parcel of the increased rating claim.  

Subsequent to the additional development undertaken pursuant to the March 2011 remand directives, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss to 50 percent, by way of a July 2011 rating decision.  The effective date of the increase was April 26, 2011.  

In a September 2011 decision, the Board assigned an earlier effective date of May 27, 2008 for the assignment of a 50 percent rating for the service-connected hearing loss.  The Board denied entitlement to a disability rating in excess of 50 percent for the service-connected hearing loss; and, remanded the TDIU claim for additional development.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

A July 2009 Report of Contact indicates that the Veteran was filing a claim of service connection for posttraumatic stress disorder (PTSD).  In January 2013, the RO received the Veteran's request to file a claim of service connection for a disability manifested by vertigo and dizziness, claimed as being associated with his hearing loss.  The claims of entitlement to service connection for PTSD and vertigo/dizziness have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection has been established for bilateral hearing loss, rated as 50 percent disabling; hypertension, rated as 10 percent disabling: degenerative disc disease of the lumbar spine with muscle spasm, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and, degenerative arthritis of the cervical spine with probable mild partial C-7 loss, left upper extremity, rated as 10 percent disabling.  

2.  The Veteran has one service connected disability rated at 50 percent with a combined disability rating of 70 percent.  

3.  The Veteran's service-connected disabilities, as likely as not, preclude the Veteran from obtaining or maintaining gainful employment.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have been more nearly approximated.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of a TDIU constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.  He maintains that the service-connected hearing loss, rated as 50 percent disabling, along with his other service-connected disabilities, makes it impossible for him to obtain and/or maintain gainful employment.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2013).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340(b) (2013).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection has been established for bilateral hearing loss, rated as 50 percent disabling; hypertension, rated as 10 percent disabling: degenerative disc disease of the lumbar spine with muscle spasm, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and, degenerative arthritis of the cervical spine with probable mild partial C-7 loss, left upper extremity, rated as 10 percent disabling.  Because the Veteran's service-connected hearing loss is rated as 50 percent disabling and because the combined disability rating is 70 percent, the Veteran meets the threshold percentage requirements under 38 C.F.R. § 4.16(a), and therefore, the only remaining question for consideration is whether the Veteran is unemployable due to his service-connected disabilities.  

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence that it finds persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 149, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

A VA examiner in April 2011 and August 2013 (see Veteran's VVA folder) opined that the Veteran's hearing loss and tinnitus did not preclude all types of sedentary employment.  The examiner noted that the Veteran was able to converse with the examiner.  The Veteran was also able to follow directions and answer all the questions correctly during the exam, which was in a quiet room with face-to-face conversation.  Therefore, the examiner opined that the Veteran should be able to secure employment, in a quiet setting with face-to-face contact.  

Regarding his other service-connected disabilities of hypertension, cervical spine and lumbar spine disabilities, a VA examiner in April 2011 indicated that the Veteran's service-connected [cervical spine] condition should not preclude light duty or sedentary employment; strenuous physical employment is limited given the Veteran's service-connected spine condition.  The Veteran would require a job that would allow him to change positions frequently throughout the day.

An August 2013 examiner opined that the Veteran's service-connected back, neck, hypertension (HTN) conditions should not preclude light duty or sedentary employment.  Occupations that require heavy strenuous lifting, repetitive bending/lifting or prolonged standing/lifting may be difficult because of the back condition.  Office/administrative or desk jobs such as those he was engaged in during the latter part of his active duty should not be precluded due to the service-connected back, neck and HTN conditions.  

From the record, VA medical professionals have opined that the Veteran is able to perform many aspects of daily living and should be able to work in a sedentary environment but would be limited in a physical environment.  The Veteran argues that it would be nearly impossible for him to get hired in any job, including a sedentary one, due to his hearing loss and other service-connected disabilities.  

The Veteran's TDIU claim form indicates that the Veteran did administrative work in the Navy for several years prior to his retirement in 1986, and he asserts that he became unemployable in 1998.  

In a May 2012 statement, the Veteran explained that he would have trouble with sedentary work if he was required to talk on the phone, or have a conversation in a non-silent atmosphere, or one that involved more than one person at a time.  The Veteran explained that he is essentially unable to communicate at all on the phone and maintains that it would nearly impossible to obtain sedentary employment in such a capacity where he would not have to communicate by telephone, and would be able to have all conversations in a silent room with only one other person.  There is no reason to doubt the Veteran's credibility in this regard, and the Veteran is competent to report his functional impairment caused by his hearing loss, as this type of symptom (inability to hear) is one that is readily identifiable to the lay person and does not require medical expertise to diagnose.  

Here, the probative evidence of record, which includes the Veteran's competent and credible statements, demonstrates that the Veteran is severely disabled by service-connected hearing loss, in addition to his service-connected orthopedic disabilities of the cervical and lumbar spine.  

While the medical opinions of record found that sedentary employment should be possible, no examiner addressed the Veteran's specific contentions as noted above, or provided a probative opinion based on the Veteran's education and employment history.  The orthopedic/HTN examiner in August 2013 indicated that the Veteran would not be precluded from sedentary work similar to the administrative work he did toward the end of his military career; however, the examiner failed to note that the Veteran's hearing loss has significantly worsened since discharge from service, as shown in the record; and, the examiner failed to recognize the Veteran's own self-reported history that he only became unemployable in 1998, over a decade after his military retirement.  In light of these findings, the August 2013 examiner's opinion is less probative than the Veteran's statements regarding his functional impairment in a potential "sedentary" work setting.  The Veteran is certainly competent to describe how difficult it is for him to hear in certain environments, and, as noted above, his credibility in this regard is not questioned.  

The Veteran essentially maintains that there is little or no opportunity for him to get a sedentary job with consideration of his education, employment history and the narrow parameters necessary in order for him to hear and do a job effectively.  The Board agrees with the Veteran that collectively, his service-connected disabilities preclude all forms of employment.  When the Veteran's specific limitations are considered, it is more likely than not that the Veteran is unable to obtain and/or maintain gainful employment in any setting.

Applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, --- F.3d ----, 2013 WL 5788671, (Fed. Cir. Oct. 29, 2013).  See also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The law provides that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The evidence, which includes the Veteran's competent and credible statements addressing a lack of opportunity with regard to obtaining sedentary employment, as well as the level of anticipated frustration if the Veteran were able to obtain a job based on his level of education and work history, is deemed to be at least in equipoise on the essential question at issue, whether the Veteran is precluded from employment due to his service-connected disabilities.  There is an approximate balance of the positive and negative evidence for the TDIU issue.

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In Gilbert, supra, the court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. 

Resolving all doubt in favor of the Veteran, a TDIU is warranted.



ORDER

A TDIU is granted.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


